Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015182342 (JP ‘342 ) in view of JP 2002326322 (JP ‘322). 
Re claims 1-2, and 4-11, JP ‘342 discloses essentially all of the claimed materials within optimizable amounts save the pigment and modifier.  JP ‘342 discloses sealing composition comprising ethylene vinyl acetate (s1) having acetate content of 3-20%, 15-40% ethylene/alpha-olefin random copolymer (s2), and 6-18% tackifier (s3), corresponding to claimed secondary adhesive, where (s1), (s2), + (s3) are present in amount of 100%, i.e. amount of ethylene vinyl acetate is 40-72% (paragraph 0007, lines 69-72). The tackifier includes hydrogenated hydrocarbon (0012, lines 145-146 and 0013, lines 153-155). The composition also comprises  0.1-10 parts antiblocking agent such as talc (0014, 0016), corresponding to claimed filler and 0.1-5 parts lubricant such as polyethylene wax (0015), corresponding to claimed smoothing agent. JP ‘342 discloses the ethylene vinyl acetate has melt flow rate of 1-15 g/10 min (0009). Given that “about” includes amounts slightly above and below that recited, it is clear that the MFR disclosed by JP ‘342, i.e. 15, meets the claimed MFR of “about” 20.  
JP ‘342 discloses that the sealing composition comprises pigment. Although there is no disclosure of the amount of pigment used, it would have been obvious to one of ordinary skill in the art to use amount of pigment, including that presently claimed, in order to produce composition with the desired color.
There is no disclosure of the modifier as presently claimed.
JP ‘322 discloses sealing composition comprising linear low density, low density, or high density polyethylene which have excellent heat sealing properties (0020).  
Re claim 3, Given that JP ‘342 discloses ethylene-vinyl acetate with amount of vinyl acetate as presently claimed, it is clear the vinyl acetate would necessarily possess the claimed melting point.
Re claim 12, as the same material and structure is taught, the property is inherent.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787